Title: From George Washington to the Committee of Public Safety of the French Republic, 28 May 1794
From: Washington, George
To: Committee of Public Safety of the French Republic


               
                 
                  [Philadelphia, 28 May 1794]
               
               To the Representatives of the French People, Members of the Committee of
                     Public Safety of the French Republic, the Great and good Friend and Ally of the
                     United States.
               On the intimation of the wish of the french Republic that a new Minister should be sent from the United States, I resolved to manifest my sense of the readiness, with which my request was fulfilled, by immediately fulfilling the request of your
                  
                  Government. It was some time before a character could be obtained, worthy of the high Office of expressing the attachment of the United States to the happiness of our Allies, and drawing closer the bands of our friendship. I have now made choice of James Monroe, one of our distinguished Citizens to reside near the french Republic, in the quality of Minister Plenipotentiary of the United States of America. He is instructed to bear to you our sincere solicitude for your welfare, and to cultivate with zeal the cordiality, so happily subsisting between us. From a knowledge of his fidelity, probity and good conduct, I have entire confidence, that he will render himself acceptable to you, and give effect to our desire of preserving and advancing on all occasions the interest and connection of the two Nations. I beseech you, therefore, to give full credence to whatever he shall say to you on the part of the United States; and most of all when he shall assure you, that your prosperity is an object of our affection. And I pray God to have the french Republic in his holy keeping. Written at Philadelphia this 28 day of may 1794.
               
                  Go. WashingtonBy the President of the United States
                  Edm: Randolph Secy of State
               
            